DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a method for determining central blood pressure, which is a computational algorithm, mental process with the aid of pen and paper, and/or a mathematical concept/relationship abstract idea as the process is just a series of calculation, correlation, scaling steps etc. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a method for performing a computational algorithm, mental process with the assistance of pen and paper, or abstract idea.
Step 2A - Prong One: Claim 1 recites a mental process abstract idea. In particular, claim 1 recites the following limitations:
[A1] A method for determining central blood pressure for a subject …; [B1] comprising: measuring cuff pressure… during one of inflation or deflation of a cuff, thereby yielding a cuff pressure waveform; [C1] estimating magnitude of brachial blood pressure for the subject from the cuff pressure waveform; [D1] extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform, where the PVP waveform has a substantially fixed amplitude; [E1] scaling the PVP waveform to the estimated magnitude of the brachial blood pressure; [F1] and determining a central blood pressure waveform for the subject using the scaled PVP waveform. These elements [A1]-[F1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper and is a mathematical concept/relationship abstract idea as the method is simply a series of calculation, correlation, and scaling steps.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] an automatic cuff blood pressure monitor.
The element [A2] of claim 1 does not integrate the exception into a practical application of the exception. In particular, the element of [A2] is merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the element [A2] does not qualify as significantly more because the limitations is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-14 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 is directed to a method for determining central blood pressure, which is a computational algorithm, mental process with the aid of pen and paper, and/or a mathematical concept/relationship abstract idea as the process is just a series of calculation, correlation, scaling steps etc. Claim 15 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 15 is as follows:
Step 1: Claim 15 is drawn to a method for performing a computational algorithm, mental process with the assistance of pen and paper, or abstract idea.
Step 2A - Prong One: Claim 15 recites a mental process abstract idea. In particular, claim 15 recites the following limitations:
[A1] A method for determining central blood pressure for a subject …; [B1] comprising: measuring cuff pressure… during one of inflation or deflation of a cuff… thereby yielding a cuff pressure waveform; [C1] deriving an oscillogram from the cuff pressure waveform, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure; [D1] estimating systolic pressure and diastolic pressure for the subject from the oscillogram; [E1] extracting a pulse volume plethysmography (PVP) waveform from the cuff pressure waveform by one of amplitude or time scaling beats of the cuff pressure waveform and ensemble averaging the one of amplitude or time scaling beats of the cuff pressure waveform; [F1] scaling the PVP waveform to the estimated systolic pressure and diastolic pressure; [G1] and determining a central blood pressure waveform for the subject from the scaled PVP waveform using a transfer function, where the transfer function defines a relationship between the central blood pressure and the PVP waveform. These elements [A1]-[G1] of claim 15 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper and is a mathematical concept/relationship abstract idea as the method is simply a series of calculation, correlation, and scaling steps.
Step 2A - Prong Two: Claim 15 recites the following limitations that are beyond the judicial exception: [A2] automatic sphygmomanometer.
The element [A2] of claim 15 does not integrate the exception into a practical application of the exception. In particular, the element of [A2] is merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 15 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the element [A2] does not qualify as significantly more because the limitations is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 16-19 depend from claim 15, and recite the same abstract idea as claim 15. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 20 is directed to a system for determining central blood pressure, which is a mathematical concept/relationship abstract idea as the process is just a series of calculation, correlation, scaling steps etc. Claim 20 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 20 is as follows:
Step 1: Claim 20 is drawn to a system for performing a mathematical concept/relationship abstract idea.
Step 2A - Prong One: Claim 20 recites a mathematical concept/relationship abstract idea. In particular, claim 20 recites the following limitations:
[A1] A system for determining central blood pressure for a subject …; [B1] comprising:… measure cuff pressure during inflation and deflation of the cuff and generates a cuff pressure waveform; [C1] a brachial blood pressure estimator configured to receive the cuff pressure waveform and estimate systolic pressure and diastolic pressure for the subject from the cuff pressure waveform; [D1] a PVP extractor configured to receive the cuff pressure waveform and extract a pulse volume plethysmography (PVP) waveform from the variable-amplitude cuff pressure oscillation waveform obtained by high pass filtering the measured cuff pressure waveform; [E1] and a central transformer configured to receive the estimated systolic pressure and diastolic pressure and the extracted PVP waveform, the central transformer scales the PVP waveform to the estimated systolic pressure and diastolic pressure and determines a central blood pressure waveform for the subject using the scaled PVP waveform, wherein the brachial blood pressure estimator, the PVP extractor and the central transformer are implemented by…. 
These elements [A1]-[E1] of claim 20 are drawn to an abstract idea since they involve a mathematical concept/relationship abstract idea as the method is simply a series of calculation, correlation, and scaling steps.
Step 2A - Prong Two: Claim 20 recites the following limitations that are beyond the judicial exception: [A2] an automatic blood pressure monitor with an inflatable cuff; [B2] a non-transitory computer readable medium comprising computer readable instructions executed by a computer processor.
These elements [A2]-[B2] of claim 20 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 20 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because the limitations is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (American Journal of Hypertension (2016)) (previously cited), in view of Millasseau (King’s College of London (2003)) (previously cited).
Regarding claim 1, Shih teaches a method for determining central blood pressure for a subject (Abstract “this study aimed to compare the errors of nSBP-B and noninvasive central systolic blood pressure (nSBP-C) with different techniques in estimating iSBP-C.”) using an automatic cuff blood pressure monitor (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm.”; note WatchBP Office is an automatic cuff blood pressure monitor) comprising: measuring cuff pressure using an automatic cuff blood pressure monitor during one of inflation or deflation of cuff, thereby yielding a cuff pressure waveform (pg 1284, col 2, para 1-2 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm…Simultaneous invasive central aortic pressure and noninvasive left brachial PVR waveforms were recorded for consecutive 20–30 beats to cover at least 2 respiratory cycles…The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations.”; note WatchBP Office measures PVR at cuff pressure 60mm Hg, which indicates the cuff is at the state of deflation and abstract discloses wherein the methods used acquire PVR waveforms during cuff inflation or deflation); estimating magnitude of brachial blood pressure for the subject from the measured cuff pressure waveform (pg 1284, col 2, para 2 “The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations…Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms. The iSBP-C and nSBP-B were the peak values and iDBP-C and nDBP-B were the troughs of the respective pressure waveforms.”; Table 2 – “Abbreviations: BP, blood pressure; GTF, generalized transfer function…iDBP-C, invasive central diastolic blood pressure…iSBP-C, invasive central systolic blood pressure; nDBP-B, noninvasive brachial diastolic blood pressure; nSBP-B, noninvasive brachial systolic blood pressure…PVR, pulse volume recording; PWA, pulse waveform analysis”; note SBP-B and DBP-B are estimated from the ensemble-averaged non-invasive pressure waveform”); extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms.”; note PVP waveform is interpreted as the PVR waveform extracted from ensemble-averaging 20-30 beats of non-invasive pressure waveform); scaling the PVP waveform to the estimated magnitude of the brachial blood pressure (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms. The iSBP-C and nSBP-B were the peak values and iDBP-C and nDBP-B were the troughs of the respective pressure waveforms. The PVR waveform was calibrated to nSBP-B and nDBP-B.”); and determining a central blood pressure waveform for the subject using the scaled PVP waveform (pg 1284, col 2, para 2-3 “The algorithms for calculating nSBP-C based on the GTF method, PWA method, and NPMA method were derived in the Generation group with details provided as below…We have created an invasive aorta-to-brachial GTF from the Generation group. To reconstruct the individual aortic pressure waveform, the same GTF was applied to the discrete Fourier transform of a signal-averaged invasive brachial pressure waveform or a calibrated PVR waveform”; Fig. 1).
Yet Shih fails to disclose:
where the PVP waveform has a substantially fixed amplitude
However in the same filed of pulse waveform analysis devices, Millasseau discloses:
method of obtaining an ensemble-averaged pulse, comprising normalizing the pulses in amplitude prior to the ensemble-averaging (pg 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalised to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalised in time and amplitude in order to obtain an average pulse”; pg 149-150; Fig. 57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shih with the teachings of Millasseau to equalize the amplitude of the pulses prior to ensemble-averaging beats, that the resulting PVP waveform has a substantially fixed amplitude obtained from averaging with beats. Doing so allows the direct comparison between different beats, and thus allowing averaging of the beats (pg 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalized to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalised in time and amplitude in order to obtain an average pulse”).
Regarding claim 2, Shih, in view of Millasseau, teaches the invention of claim 1, and Shih further discloses:
extracting the PVP waveform further comprises identifying a portion of the measured cuff pressure waveform having low cuff pressure (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm.”; note WatchBP Office measures PVP at a cuff pressure of 60 mmHg, which indicates the PVP measured when WatchBP Office is deflating until deflation where cuff pressure drops to 60 mmHg) and extracting the PVP waveform from the identified portion of the measured cuff pressure waveform (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms.”; note PVP waveform is interpreted as the PVR waveform extracted from ensemble-averaging 20-30 beats of non-invasive pressure waveform).
Regarding claim 10, Shih in view of Millasseau discloses the invention of claim 1, and Shih further discloses:
the method further comprises determining central blood pressure waveform using a transfer function, where the transfer function defines a relationship between the central blood pressure and the PVP waveform (pg 1284, col 2, para 2-3 “The algorithms for calculating nSBP-C based on the GTF method, PWA method, and NPMA method were derived in the Generation group with details provided as below…We have created an invasive aorta-to-brachial GTF from the Generation group. To reconstruct the individual aortic pressure waveform, the same GTF was applied to the discrete Fourier transform of a signal-averaged invasive brachial pressure waveform or a calibrated PVR waveform”; Fig. 1).
Regarding claim 13, Shih in view of Millasseau discloses the invention of claim 1, and Shih further discloses:
the method further comprises determining central blood pressure waveform using a generalized transfer function (Fig. 1).
Regarding claim 14, Shih in view of Millasseau discloses the invention of claim 1, and Shih further discloses:
the method further comprises determining central blood pressure waveform using a regression equation to predict central blood pressure from the scaled PVP waveform (pg 1284, col 2, para 4 “PWA method. We have demonstrated that a multivariate model based on the parameters of arterial compliance and wave reflections derived from the analysis of a brachial pressure waveform can predict iSBP-C.20 Similarly, we created a regression equation from the parameters of the invasive brachial and central aortic pressure waveforms for the present study in the Generation group…The same prediction equation was also used to estimate iSBP-C using the PVR waveform calibrated to nSBP-B and nDBP-B (Figure 1)”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Cheng et al. (American Journal of Hypertension (2013)) (previously cited).
Regarding claim 20, Shih teaches a system for determining central blood pressure for a subject (Abstract “this study aimed to compare the errors of nSBP-B and noninvasive central systolic blood pressure (nSBP-C) with different techniques in estimating iSBP-C.”), comprising: an automatic blood pressure monitor with an inflatable cuff (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm.”; note WatchBP Office is an automatic cuff blood pressure monitor), the automatic blood pressure monitor operates to measure cuff pressure during inflation and deflation of the cuff and generates a cuff pressure waveform (pg 1284, col 2, para 1-2 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm…Simultaneous invasive central aortic pressure and noninvasive left brachial PVR waveforms were recorded for consecutive 20–30 beats to cover at least 2 respiratory cycles…The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations.” and abstract discloses wherein the methods used acquire PVR waveforms during cuff inflation or deflation); a brachial blood pressure estimator configured to receive the cuff pressure waveform and estimate systolic pressure and diastolic pressure for the subject from the cuff pressure waveform (pg 1284, col 2, para 2 “The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations, and this program was developed with a commercially available software package (Matlab, version 7.0, The MathWorks, Natick, MA)…Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms. The iSBP-C and nSBP-B were the peak values and iDBP-C and nDBP-B were the troughs of the respective pressure waveforms.”; Table 2 – “Abbreviations: BP, blood pressure; GTF, generalized transfer function…iDBP-C, invasive central diastolic blood pressure…iSBP-C, invasive central systolic blood pressure; nDBP-B, noninvasive brachial diastolic blood pressure; nSBP-B, noninvasive brachial systolic blood pressure…PVR, pulse volume recording; PWA, pulse waveform analysis”; note SBP-B and DBP-B are estimated from the ensemble-averaged non-invasive pressure waveform”); a PVP extractor configured to receive the cuff pressure waveform and extract a pulse volume plethysmography (PVP) waveform (pg 1284, col 2, para 2 “The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations, and this program was developed with a commercially available software package (Matlab, version 7.0, The MathWorks, Natick, MA)…Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms.”; Table 2 – “Abbreviations: BP, blood pressure; GTF, generalized transfer function…iDBP-C, invasive central diastolic blood pressure…iSBP-C, invasive central systolic blood pressure; nDBP-B, noninvasive brachial diastolic blood pressure; nSBP-B, noninvasive brachial systolic blood pressure…PVR, pulse volume recording; PWA, pulse waveform analysis”; note SBP-B and DBP-B are estimated from the ensemble-averaged non-invasive pressure waveform”; note PVP waveform is interpreted as the PVR waveform extracted from ensemble-averaging 20-30 beats of non-invasive pressure waveform); and a central transformer configured to receive the estimated systolic pressure and diastolic pressure and the extracted PVP waveform, the central transformer scales the PVP waveform to the estimated systolic pressure and diastolic pressure waveform (pg 1284, col 2, para 2 “The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations, and this program was developed with a commercially available software package (Matlab, version 7.0, The MathWorks, Natick, MA)…Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms. The iSBP-C and nSBP-B were the peak values and iDBP-C and nDBP-B were the troughs of the respective pressure waveforms. The PVR waveform was calibrated to nSBP-B and nDBP-B.”) and determines a central blood pressure waveform for the subject using the scaled PVP (pg 1284, col 2, para 2-3 “The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations, and this program was developed with a commercially available software package (Matlab, version 7.0, The MathWorks, Natick, MA)…The algorithms for calculating nSBP-C based on the GTF method, PWA method, and NPMA method were derived in the Generation group with details provided as below…We have created an invasive aorta-to-brachial GTF from the Generation group. To reconstruct the individual aortic pressure waveform, the same GTF was applied to the discrete Fourier transform of a signal-averaged invasive brachial pressure waveform or a calibrated PVR waveform”; Fig. 1), wherein the brachial blood pressure estimator, the PVP extractor and the central transformer are implemented by computer readable instructions executed by a computer processor (pg 1284, col 2, para 2 “The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations, and this program was developed with a commercially available software package (Matlab, version 7.0, The MathWorks, Natick, MA)”; note Matlab is generally required to be executed by a computer processor).
Yet Shih fails to disclose:
the PVP is extracted from the variable-amplitude cuff pressure oscillation waveform obtained by high pass filtering the measured cuff pressure waveform.
However, in the same field of blood pressure measurement systems, Cheng discloses:
a method of estimating central blood pressure from brachial systolic blood pressure (Abstract), comprising measuring cuff pressure during inflation and deflation of the cuff and generates a cuff pressure waveform (pg 43, col 2, para 3-6 “The appropriate-size BP cuff was selected according to the manufacturer’s direction and was placed on the subject’s upper left arm with its lower edge 2.5 cm above the antecubital fossa…The prototype automatic CBP monitor was built from a validated oscillometric arm BP monitor (WatchBP Office; Microlife AG, Widnau, Switzerland) to perform PVP and instant PVP waveform analysis for the estimation of central SBP and PP…The pressure transducer (MP3V5050; Freescale Semiconductor, Texas, USA) had a linear range of 0 to 300 mm Hg for acquiring oscillometric signals of cuff pressure”), and high-pass filtering said cuff pressure waveform (pg 43, col 2, para 6-pg 45, col 1, para 1 “An instrumentational amplifier was seated behind the pressure transducer for reducing common mode signal and amplifying oscillometric signals. A band-pass filter was used to minimize the effect of baseline shift, with the cutoff frequency set at 0.5 to 30 Hz”; note bandpass filtering is a combination of high-pass and low-pass filtering) prior to scaling the PVP waveform to an estimated systolic pressure and diastolic pressure (pg 45, col 1, para 2 “This prototype CBP monitor was customized to measure brachial SBP and DBP and then perform PVP at a cuff pressure of 60 mm Hg. The PVP waveform was then calibrated to the brachial SBP and DBP and used for estimating central SBP and PP.1”), and determining a central blood pressure waveform (pg 45, col 1, para 2 “This prototype CBP monitor was customized to measure brachial SBP and DBP and then perform PVP at a cuff pressure of 60 mm Hg. The PVP waveform was then calibrated o the brachial SBP and DBP and used for estimating central SBP and PP.16,19 The prediction equation for central PP measurements was produced by adopting the same theoretic framework for central SBP19 (see methods of supplementary data online for details)”).
Therefore, it would have been obvious to one of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Shih with the teachings of Cheng, to extract the PVP waveform from a variable-amplitude cuff pressure oscillation waveform obtained by high pass filtering, which minimizes baseline shift according to Cheng (pg 43, col 2, para 6).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Millasseau, as applied to claim 1 above, and further in view of Liu et al. (WIPO Publication No. WO 2017/044823 A1) (previously cited).
Regarding claim 8, Shih in view of Millasseau discloses the invention of claim 1, but fails to disclose:
estimating magnitude of brachial blood pressure further comprises deriving an oscillogram from the cuff pressure oscillation waveform, and estimating systolic pressure and diastolic pressure for the subject from the oscillogram, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure.
However, in the same field of blood pressure measurement systems, Liu discloses:
a patient-specific method of estimating magnitude of brachial blood pressure (Abstract) comprises using an automatic blood pressure monitor comprises deriving an oscillogram from the cuff pressure oscillation waveform (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure”) and estimating systolic pressure and diastolic pressure for the subject from the oscillogram, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure (para [0013] “The method includes…where the oscillogram is an amplitude of oscillations in measured cuff pressure as a function of the measured cuff pressure; representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Shih, in view of Millasseau, to estimate the systolic pressure and diastolic pressure by fitting a mathematical model to an oscillogram derived from a measured cuff pressure oscillation waveform, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).
Regarding claim 9, Shih in view of Millasseau and Liu, teaches the method of claim 8, yet Shih does not disclose:
estimating magnitude of brachial blood pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram; where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic blood pressure monitor.
However, in the same field of blood pressure measurement systems, Liu discloses:
estimating magnitude of brachial blood pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure…representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”), where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic blood pressure monitor (para [0013] “the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have used the mathematical model of Liu expressed in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship to estimate the magnitude of brachial blood pressure, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Millasseau, as applied to claim 1 above, and further in view of Gao et al. (Scientific Reports (2016)) (hereinafter “Gao’2016”) (previously cited).
Regarding claim 11, Shih in view of Millasseau, discloses the invention of claim 10, but Shih fails to disclose:
the transfer function is defined by a tube-load model and parameters of the tube-load model include pulse transit time and a wave reflection coefficient.
However, in the same field of blood pressure measurement systems, Gao’2016 discloses:
a method of determining central blood pressure for a subject from radial blood pressure waveform using a tube-model adaptive transfer function (Abstract; pg 2, para 3 “The ATF transforms a radial BP waveform into the central BP waveform based on physiologic modeling and knowledge. The procedure is shown in Fig. 1 and described below”; Fig. 1A “Figure 1. Adaptive transfer function (ATF) for deriving the central blood pressure (BP) waveform from a radial BP waveform. (a) Tube-load model of arterial wave transmission and reflection upon which the ATF is based (left).”), and parameters of the tube-load model include pulse transit time and a wave reflection coefficient (Fig. 1A “According to the model, the transfer function relating radial BP [pr(t)] to central BP [pc(t)] may be defined in terms of two parameters, the wave travel time [Td] and wave reflection coefficient [Γ]”).  
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gao’2016 to the method of Shih, in view of Millasseau, to use a tube-model transfer function with the parameters of pulse transit time and wave reflection coefficient, in order to improve the accuracy of the central blood pressure estimation (pg 2, para 2 “In this study, we conceived a new transfer function for deriving the central BP waveform from a radial BP waveform. First, the transfer function relating radial BP to central BP is defined in terms of a model of arterial wave transmission and reflection with two unknown parameters representing the wave travel time and wave reflection coefficient. We compared this simple “adaptive transfer function” (ATF) to multiple GTFs using the original patient data that helped popularize the GTF. Our results show that the ATF can offer significant accuracy improvements in the estimation of central BP levels in patients with low PP amplification.”).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Liu and Millasseau.
Regarding claim 15, Shih teaches a method for determining central blood pressure for a subject (Abstract “this study aimed to compare the errors of nSBP-B and noninvasive central systolic blood pressure (nSBP-C) with different techniques in estimating iSBP-C.”) using an automatic sphygmomanometer (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm.”; note WatchBP Office is an automatic cuff blood pressure monitor”), comprising: measuring cuff pressure using an automatic sphygmomanometer during deflation or inflation of a cuff of the automatic sphygmomanometer, thereby yielding a cuff pressure waveform (pg 1284, col 2, para 1-2 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm…Simultaneous invasive central aortic pressure and noninvasive left brachial PVR waveforms were recorded for consecutive 20–30 beats to cover at least 2 respiratory cycles…The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations.”; note WatchBP Office measures PVR at cuff pressure 60mm Hg, which indicates the cuff is at the state of deflation and abstract discloses wherein the methods used acquire PVR waveforms during cuff inflation or deflation); extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform by ensemble averaging the beats of the measured cuff pressure waveform (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms.”; note PVP waveform is interpreted as the PVR waveform extracted from ensemble-averaging 20-30 beats of non-invasive pressure waveform); scaling the PVP waveform to the estimated systolic pressure and diastolic pressure (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms. The iSBP-C and nSBP-B were the peak values and iDBP-C and nDBP-B were the troughs of the respective pressure waveforms. The PVR waveform was calibrated to nSBP-B and nDBP-B.”); and determining a central blood pressure waveform for the subject from the scaled PVP waveform using a transfer function, where the transfer function defines a relationship between the central blood pressure and the PVP waveform (pg 1284, col 2, para 2-3 “The algorithms for calculating nSBP-C based on the GTF method, PWA method, and NPMA method were derived in the Generation group with details provided as below…We have created an invasive aorta-to-brachial GTF from the Generation group. To reconstruct the individual aortic pressure waveform, the same GTF was applied to the discrete Fourier transform of a signal-averaged invasive brachial pressure waveform or a calibrated PVR waveform”; Fig. 1), 
Yet Shih fails to disclose:
Wherein the method comprises deriving an oscillogram from the measured cuff pressure waveform, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure; estimating systolic pressure and diastolic pressure for the subject from the oscillogram, and the pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform by extracted by one of amplitude or time scaling beats of the measured cuff pressure waveform before ensemble averaging the scaled beats.
However, in the same field of blood pressure monitoring systems, Liu discloses:
a patient-specific method of estimating systolic pressure and diastolic pressure using an automatic blood pressure monitor (Abstract), comprises deriving an oscillogram from the cuff pressure oscillation waveform (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure”; para [0028] “From the measured cuff pressure, an oscillogram is derived, where the oscillogram is the amplitude of the cuff pressure oscillations as a function of the measured cuff pressure.”) and estimating systolic pressure and diastolic pressure for the subject from the oscillogram, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure (para [0013] “The method includes…where the oscillogram is an amplitude of oscillations in measured cuff pressure as a function of the measured cuff pressure; representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Shih, to estimate the systolic pressure and diastolic pressure by fitting a mathematical model to an oscillogram derived from a measured cuff pressure oscillation waveform, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).
Yet the combination does not disclose:
obtaining averaged pulse, comprising normalizing the pulse in time and amplitude before ensemble averaging.
However, in the same filed of pulse waveform analysis devices, Millasseau discloses:
a method of obtaining averaged pulse, comprising normalizing the pulse in time and amplitude before ensemble averaging (pg 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalized to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalized in time and amplitude in order to obtain an average pulse”; pg 149-150; Fig. 57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention using the method of Millasseau to scale the beats in amplitude and time prior to ensemble averaging, in order to allow the direct comparison between beats, and thus averaging of the beats (pg 74, para 3-pg 75, para 1).
Regarding claim 16, Shih in view of Liu and Millasseau, teaches the invention of claim 15, yet Shih does not disclose:
the method further comprises estimating systolic pressure and diastolic pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram; where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic sphygmomanometer.
However, in the same field of blood pressure monitoring systems, Liu discloses:
the method further comprises estimating systolic pressure and diastolic pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure…representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”), where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic sphygmomanometer (para [0013] “the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have used the mathematical model of Liu expressed in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship to estimate the magnitude of brachial blood pressure, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Millasseau, as applied to claim 1 above, and further in view of Chen et al. (U.S. Pub. No. US 2009/0149763 A1) (previously cited) and Bratteli et al. (U.S. Pub. No. US 2003/0023173 A1) (previously cited).
Regarding claim 3, Shih in view of Millasseau, teaches the invention of claim 1, but Shih fails to disclose:
extracting the PVP waveform further comprises selecting representative beats of the measured cuff pressure waveform based on average beat length.
However, in the same field of blood pressure measurement systems, Chen discloses:
a method of determining central blood pressure from brachial artery (Abstract), comprising excluding premature beats prior to signal-averaging beats of brachial pulse volume traces to obtain a signal-averaged pulse volume recording (para [0034]-[0035] “Two to 10 consecutive beats of the carotid arterial pressure waves, brachial pulse volume traces, and radial artery pressure waves were signal averaged. Premature beats and beats immediately after premature beats were excluded. The signal-averaged carotid and radial arterial pressure wave and brachial pulse volume recording were calibrated by matching the mean and diastolic blood pressures of brachial artery pressure measured by the automated oscillometric sphygmomanometer incorporated in the device…Multiple linear regression analysis was performed for prediction of central aortic systolic blood pressure. This model will include primarily the systolic blood pressure estimated from brachial pulse volume recording, age, gender, body weight, height, waist circumference, hip girdle length, and disease history.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to exclude premature beats prior to signal-averaging in order to accurately estimate central blood pressure, according to Chen (para [0034]).
Yet the combination does not disclose:
a method of processing blood pressure pulse waveform, comprising selecting representative beats of the measured cuff pressure waveform based on average beat length prior to ensemble-averaging.
However, in the same field of blood pressure waveform systems, Bratteli discloses:
a method of processing blood pressure pulse waveform (Abstract), comprising selecting representative beats of the measured cuff pressure waveform based on average beat length prior to ensemble-averaging (para [0036] “there is illustrated an overview of the step 60 for analyzing selected beats. The process 70 of step 60 begins with a check to determine if a predetermined number of beats has been analyzed successfully (72-74), and, if so, proceeds to calculate the weighted averages of variables (76), the generation of a representative ensemble beat for display (78), and output of the results from the analysis (80). The beat length of the ensemble beat is assigned to the median beat length of all of the beats included. The ensemble beat is generated by averaging the data values across beats point by point using the upstroke point of each beat as the fiduciary point”; para [0049] “Step 58 performs a beat to beat cross correlation using Pearson's cross-correlation to determine a dominant family of beats, and a heart rate variability restriction is applied in order to select a group of heart beats for further analysis. Beats are accepted that are within ±5% of the median beat length.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to select representative beats based on average beat length, in order to select a dominant family of beats, according to Bratteli (para [0049]).
Regarding claim 4, Shih in view of Millasseau, Chen and Bratteli, teaches the invention of claim 3, and Shih further discloses:
the method further comprises detecting beats in the measured cuff pressure oscillation waveform (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm…Simultaneous invasive central aortic pressure and noninvasive left brachial PVR waveforms were recorded for consecutive 20–30 beats to cover at least 2 respiratory cycles”) and ensemble averaging the beats in the subset (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms”).
Yet Shih does not disclose
computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length.
However, in the same field of blood pressure waveform systems, Bratteli discloses:
an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length (para [0049] “Step 58 performs a beat to beat cross correlation using Pearson's cross-correlation to determine a dominant family of beats, and a heart rate variability restriction is applied in order to select a group of heart beats for further analysis. Beats are accepted that are within ±5% of the median beat length.”). 
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the subset of detected beats having beat length within a fixed variance of the average beat length using the method of Bratteli, in order to select a dominant family of beats (para [0049] of Bratteli), and to exclude premature beats prior to signal-averaging for estimating central blood pressure, according to Chen (para [0034]).
Regarding claim 5, Shih in view of Millasseau, Chen and Bratteli, teaches the invention of claim 4, yet Shih does not disclose: 
scaling the beats in the subset so the beats are equal in at least one of amplitude or duration prior to the step of ensemble averaging.
However, in the same filed of pulse waveform analysis devices, Millasseau discloses:
scaling the beats in the subset so the beats are equal in at least one of amplitude or duration prior to the step of ensemble averaging (pg 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalized to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalized in time and amplitude in order to obtain an average pulse”; pg 149-150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scaled the beats in amplitude and time prior to ensemble averaging, in order to allow the direct comparison between beats, and thus averaging of the beats, according to Millasseau (pg 74, para 3-pg 75, para 1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Millasseau and Gao’2016, as applied to claim 11 above, and further in view of Gao et al. (IEEE Transactions on Biomedical Engineering (2017)) (hereinafter “Gao’2017”) (previously cited).
Regarding claim 12, Shih, in view of Millasseau and Gao’2016, teaches the invention of claim 11, yet Shih does not disclose:
the wave reflection coefficient is set to a nominal value.
However, in the same field of blood pressure measurement systems, Gao’2016 discloses:
the wave reflection coefficient is set to a nominal value (pg 3, para 2 “The two model parameters, and thus the central BP waveform, are estimated from only the radial BP waveform (sampled at 200 Hz) by assuming that the central BP waveform exhibits exponential diastolic decays (see Fig. 1b). First, values for Td in the wide range of 0 to 150 ms, with increments of 5 ms, and Γ in the physical range of 0 to 1, with increments of 0.05, are selected”; Fig. 1B).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the wave reflection coefficient is set to a nominal value, as taught by Gao’2016, in order to more accurately estimate the central BP waveform (pg 3, para 2). 
Yet the combination fails to disclose:
Wherein pulse transit time is determined based on mean blood pressure. 
However, in the same field of blood pressure measurement systems, Gao’2017 discloses:
a method of measuring pulse transmit time using mean blood pressure (Abstract; pg 1526, col 1, para 4 “This technique is illustrated in Fig. 3. The technique extends the linear arterial tube-load model technique by making the arterial compliance dependent on BP instead of being constant. The resulting nonlinear arterial tube-load model may thus permit estimation of PTT as a function of BP after implicit mathematical elimination of the reflected wave.”; pg 1526, col 2, para 2-pg 1527, col 1, para 1“the model parameters specify a function relating BP to PTT [Td (P)]… the linear arterial tube-load model technique is first applied to the measured waveforms to estimate TdMP, and MP is determined. This pair of values is then substituted into (1) (i.e., Td (P) = Td MP and P =MP) to constrain D2LC0 entirely by the value of α… PTT as a function of BP is finally given as (1) equipped with the α and D2LC0 estimates (see bottom panel of Fig. 3); Equation (1); Fig. 3; note MP denotes mean BP, see pg 1526, col 1, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Gao’2017 with the method of Shih, in view of Millasseau and Gao’2016 to determine the pulse wave transmit time based on mean blood pressure, in order to allow multiple PPT values to be obtained from different BP levels in a cardiac cycle (pg 1525, col 2, para 1; pg 1527, col 1, para 2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Liu and Millasseu, as applied to claims 15 and 16 above, and further in view of Gao’2016.
Regarding claim 18, Shih in view of Liu and Millasseau, teach the method of claim 16, but Shih fails to disclose:
the transfer function is defined by a tube-load model and parameters of the tube-load model include pulse transit time and a wave reflection coefficient.
However, in the same field of blood pressure measurement systems, Gao’2016 discloses:
a method of determining central blood pressure for a subject from radial blood pressure waveform using a tube-model adaptive transfer function (Abstract; pg 2, para 3 “The ATF transforms a radial BP waveform into the central BP waveform based on physiologic modeling and knowledge. The procedure is shown in Fig. 1 and described below”; Fig. 1A “Figure 1. Adaptive transfer function (ATF) for deriving the central blood pressure (BP) waveform from a radial BP waveform. (a) Tube-load model of arterial wave transmission and reflection upon which the ATF is based (left).”), and parameters of the tube-load model include pulse transit time and a wave reflection coefficient (Fig. 1A “According to the model, the transfer function relating radial BP [pr(t)] to central BP [pc(t)] may be defined in terms of two parameters, the wave travel time [Td] and wave reflection coefficient [Γ]”).  
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gao’2016 to the method of Shih, in view of Liu and Millasseu, to use a tube-model transfer function with the parameters of pulse transit time and wave reflection coefficient, in order to improve the accuracy of the central blood pressure estimation (pg 2, para 2 “In this study, we conceived a new transfer function for deriving the central BP waveform from a radial BP waveform. First, the transfer function relating radial BP to central BP is defined in terms of a model of arterial wave transmission and reflection with two unknown parameters representing the wave travel time and wave reflection coefficient. We compared this simple “adaptive transfer function” (ATF) to multiple GTFs using the original patient data that helped popularize the GTF. Our results show that the ATF can offer significant accuracy improvements in the estimation of central BP levels in patients with low PP amplification.”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Liu and Millasseu, as applied to claim 15 above, and further in view of Chen and Bratteli.
Regarding claim 17, Shih, in view of Liu and Millasseau, teaches the invention of claim 15, Shih further discloses:
the method further comprises extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform by detecting beats in the measured cuff pressure oscillation waveform, and ensemble averaging the beats (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms.”; note PVP waveform is interpreted as the PVR waveform extracted from ensemble-averaging 20-30 beats of non-invasive pressure waveform).
But Shih fails to disclose:
computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length.
However, in the same field of blood pressure measurement systems, Chen discloses:
a method of determining central blood pressure from brachial artery, comprising excluding premature beats prior to signal-averaging beats of brachial pulse volume traces to obtain a signal-averaged pulse volume recording (para [0034]-[0035] “Two to 10 consecutive beats of the carotid arterial pressure waves, brachial pulse volume traces, and radial artery pressure waves were signal averaged. Premature beats and beats immediately after premature beats were excluded. The signal-averaged carotid and radial arterial pressure wave and brachial pulse volume recording were calibrated by matching the mean and diastolic blood pressures of brachial artery pressure measured by the automated oscillometric sphygmomanometer incorporated in the device…Multiple linear regression analysis was performed for prediction of central aortic systolic blood pressure. This model will include primarily the systolic blood pressure estimated from brachial pulse volume recording, age, gender, body weight, height, waist circumference, hip girdle length, and disease history.”). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a method of determining central blood pressure from brachial artery, comprising excluding premature beats prior to signal-averaging beats of brachial pulse volume traces to obtain a signal-averaged pulse volume recording, as taught by Chen, in order to estimate central blood pressure (para [0034]).
Yet the combination does not disclose:
a method of process blood pressure pulse waveform, comprising computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length; and ensemble averaging the beats in the subset.
However, in the same field of blood pressure waveform systems, Bratteli discloses:
a method of process blood pressure pulse waveform (Abstract), comprising computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length; and ensemble averaging the beats in the subset (para [0049] “Step 58 performs a beat to beat cross correlation using Pearson's cross-correlation to determine a dominant family of beats, and a heart rate variability restriction is applied in order to select a group of heart beats for further analysis. Beats are accepted that are within ±5% of the median beat length.”). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have selected a subset of beats having a beat length within a fixed variance of the average beat length prior to ensemble averaging the subset, according to the method of Bratteli, in order to select a dominant family of beats (para [0049] of Bratteli). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Liu, Millasseu and Gao’2016, as applied to claim 18 above, and further in view of Gao’2017.
Regarding claim 19, Shih, in view of Liu and Millasseau and Gao’2016, the method of claim 18, but Shih does not disclose:
the method further comprises determining pulse transit time as a function of mean blood pressure.
However, in the same field of blood pressure measurement systems, Gao’2017 discloses:
a method of measuring pulse transmit time using mean blood pressure (Abstract; pg 1526, col 1, para 4 “This technique is illustrated in Fig. 3. The technique extends the linear arterial tube-load model technique by making the arterial compliance dependent on BP instead of being constant. The resulting nonlinear arterial tube-load model may thus permit estimation of PTT as a function of BP after implicit mathematical elimination of the reflected wave.”; pg 1526, col 2, para 2-pg 1527, col 1, para 1“the model parameters specify a function relating BP to PTT [Td (P)]… the linear arterial tube-load model technique is first applied to the measured waveforms to estimate TdMP, and MP is determined. This pair of values is then substituted into (1) (i.e., Td (P) = Td MP and P =MP) to constrain D2LC0 entirely by the value of α… PTT as a function of BP is finally given as (1) equipped with the α and D2LC0 estimates (see bottom panel of Fig. 3); Equation (1); Fig. 3; note MP denotes mean BP, see pg 1526, col 1, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Gao’2017 with the method of Shih, in view of Liu, Millasseau and Gao’2016 to determine the pulse wave transmit time based on mean blood pressure, in order to allow multiple PPT values to be obtained from different BP levels in a cardiac cycle (pg 1525, col 2, para 1; pg 1527, col 1, para 2).
Response to Amendment
Applicant amended claims 1-2, 6, 8-9, 11, 15, 16, and 19-20 in the response filed 07/26/2021.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. Applicant argues that Shih fails to disclose wherein the system measures cures cuff pressure during one of inflation or deflation, however this argument is not persuasive. While Shih may disclose an example or moment wherein cuff pressure is measured at a period when the cuff is not being inflated or deflated the abstract of Shih on page 1283 explicitly states wherein blood pressure measurements, specifically SBP-C are measured from “cuff-based noninvasive blood pressure monitors using generalized transfer function (GTF), pulse waveform analysis (PWA), or N-point moving average (NPMA) methods to the oscillometric pulse volume recording (PVR) waveforms acquired during the process of cuff inflation or deflation”, and page 1284 details wherein system utilized and analyzed GTF, PWA, and NPMA methods to obtain PVR waveform measurements. Therefore, Shih specifically discloses a method of measuring cuff pressure during inflation or deflation for determining a cuff pressure waveform using a varietal of mathematical methods in order to determine or estimate a blood pressure measurement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./                                                                                                                                                                                                        /ALLEN PORTER/Primary Examiner, Art Unit 3792